1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9    THOMAS HARSH,                                      Case No. 2:17-cv-02069-MMD-NJK

10                                     Petitioner,                    ORDER
            v.
11
     JO GENTRY, et al.,
12
                                   Respondents.
13

14          Good cause appearing, Respondents’ third motion for enlargement of time (ECF

15   No. 41) is granted. Respondents will have until October 31, 2018, within which to file and

16   serve their reply to Petitioner’s response to their motion to dismiss.

17          DATED THIS17th day of October 2018.

18

19                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
